                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

REGINALD S COLE, JR,

                       Plaintiff,

       v.                                                    Case No. 15-C-0057

JANSSEN PHARMACEUTICALS INC,

                       Defendant.


                     ORDER DENYING REQUEST FOR MEDIATION


       Final Judgment dismissing this case was entered on December 12, 2017. Plaintiff Reginald

Cole, Jr. has filed a request for mediation. His request is denied. The case is currently on appeal

and this court has no jurisdiction to order mediation. Furthermore, this court would not order

mediation in a case that has already been dismissed. Accordingly, Plaintiff’s request is denied.

       SO ORDERED this          12th   day of February, 2019.
                                                      s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     U.S. District Court
